DETAILED ACTION
Election/Restrictions
Applicant’s election without traverse of Species I, Figures 1-7, in the reply filed on 2/1/2022 is acknowledged.

Claim Objections
Claims 1-20 are objected to because of the following informalities:  
In claim 1, line 3, the term, “electric” should be changed to --electrical--.
In claim 1, line 5, the phrase, “an electrical drive motor” should be amended to 
--the [[an]] electrical drive motor--.
In claim 18, line 8, the term, “moment” should be changed to --movement--.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 18 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
18 recites the limitation "the suction side of the impeller" in line 5. There is insufficient antecedent basis for this limitation in the claim.
Claim 20 recites the limitation "the suction side of the impeller" in line 2. There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-8, 11, and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Janette 1,955,549.
Janette discloses, regarding claim 1, centrifugal pump assembly comprising: an electrical drive motor (see col. 1, lines 45-55); an impeller 18 which is driven by the electric drive motor; at least one valve element 21 which is directly or indirectly movable along a first movement path between at least two switching positions (substantially broad; the valve element 21 and impeller 18 rotate as an integral unit between starting and ending rotational positions) by the electrical drive motor, wherein at least a part of the valve element 21 is additionally movable along a second movement path, which is different from the first movement path (see how valve 21 rotates with the blades 22 and moves axially along the threads 20; see col. 2, lines 84-104), between a released position (see Fig. 1), in which the valve element 21 is distanced to at least one contact surface 26 and a bearing position (see Fig. 3), in which the valve element 21 bears on Re claim 2, wherein the at least one valve element 21 is mechanically coupled to the drive motor (via 15/20) such that the valve element 21 is movable along the first and/or the second movement path by way of the drive motor (this is clearly the case as the valve 21 is coupled to axially moveable impeller 18); Re claim 3, wherein the second movement path runs transversely to the first movement path or transversely to a plane, in which the second movement path extends (this is clearly the case; see how valve 21 rotates with the blades 22 and moves axially along the threads 20; see col. 2, lines 84-104); Re claim 4, wherein the at least one valve element 21 is rotatable along the first movement path about a rotation axis, wherein the rotation axis extends parallel to or along the rotation axis of the impeller 18 (the valve 21 is integral with the impeller 18, thus it rotates therewith; see col. 2, lines 60-65); Re claim 5, wherein the at least one valve element 21 is rotatably mounted such that in the released position (see Fig. 1), the at least one valve element 21 is rotatable about a central mounting (20), between the at least two switching positions (broad, starting and ending position rotation position about the shaft 15/20) and in the second, bearing position (see Fig. 3) is held on the contact surface 26 rotationally fixed; Re claim 6, wherein the second movement path is a straight line (along 20); Re claim 7, wherein the second movement path runs parallel to or along the rotation axis (see shaft 15 and threads 20) of the at least one valve element 21 (this is clearly shown in Figs. 1 and 3); Re claim 8, wherein the at least one contact surface 26 is a sealing surface; Re claim 11, further comprising a force generating means 27 which exerts a force upon the valve element 21 in the direction of one of the switching positions (see spring 27, which forces the valve/impeller from an ending rotational position to a starting rotational position; see Re claim 17, wherein the at least one valve element 21 is configured and arranged such that in a pump casing 5 which surrounds the impeller 18, the at least one valve element 21 separates a suction chamber 6 which is in connection with a suction side of the impeller 18, from a delivery chamber 7 which is in connection with a delivery side of the impeller (see how 21 separates 6 from 7 in Fig. 3).

Claims 1-7, 9-14, and 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Thies 5,924,432.
Thies discloses, regarding claim 1, centrifugal pump assembly comprising: an electrical drive motor 30; an impeller 200 (see Fig. 9) which is driven by the electric drive motor 30; at least one valve element 212 which is directly or indirectly movable along a first movement path between at least two switching positions (see valve positions represented by 204, 206, 208, and 210 in Fig. 8) by the electrical drive motor 30, wherein at least a part of the valve element 212 is additionally movable along a second movement path (axially; see H1, H2, and H3 in Figs. 8-9), which is different from the first movement path (rotationally), between a released position (where the tab 214 is below 208, see col. 9, lines 5-9), in which the valve element 212 is distanced to at least one contact surface 208 and a bearing position (where the tab 214 contacts ratchet tooth 208; see col. 8, lines 43-50), in which the valve element 212 bears on the at least one contact surface 208; Re claim 3, wherein the second movement path (axially) runs transversely to the first movement path (rotationally) or transversely to a plane, in which the second movement path extends (this is clearly the case; the second movement path of valve 212 is along shaft 218); Re claim 4, wherein the at least one valve element 212 Re claim 5, wherein the at least one valve element 212 is rotatably mounted such that in the released position, the at least one valve element 212 is rotatable about a central mounting (218), between the at least two switching positions (see valve positions represented by 204, 206, 208, and 210 in Fig. 8; see col 9, lines 5-22) and in the second, bearing position is held on the contact surface 208 rotationally fixed (see col. 8, lines 43-50); Re claim 6, wherein the second movement path is a straight line (along 218); Re claim 7, wherein the second movement path runs parallel to or along the rotation axis (see shaft 218) of the at least one valve element 212 (this is clearly shown in Figs. 8-10); Re claim 9, wherein the at least one valve element 212 comprises a pressure surface (bottom of valve 212 in Fig. 9) which is in connection with a delivery side of the impeller 200 such that a pressure which prevails at the delivery side (pump chamber 201) acts upon the pressure surface and thereby produces a pressing force which acts upon the valve element 212, wherein the pressure surface is situated such the pressing force is directed at least partly along the second movement path of the valve element 212 towards the bearing position (see col. 8, lines 43-50); Re claim 10, wherein the at least one valve element 212 is coupled to at least one restoring element 222, which exerts a restoring force upon the valve element 212, said restoring force being along the second movement path, directed towards the released position (clearly shown in Fig. 9; see col. 9, lines 5-16); Re claim 11, further comprising a force generating means 222 which exerts a force upon the valve element 212 in the direction of one of the switching positions (see col. 9, lines 5-16); Re claim 12, wherein the at Re claim 13, wherein the impeller 200 produces differently directed fluid flows depending on an impeller rotation direction, by way of which fluid flows the at least one valve element 212 is movable along the first movement path in opposite directions (see rotation directions 224 and 226 of the valve in Fig. 10; see col. 9, lines 23-38); Re claim 14, further comprising a control device which activates the electric drive motor 30 such that the speed and/or the rotation direction of the drive motor 30 can be changed (see col. 5, lines 22-36); Re claim 19, wherein at least two alternative flow paths are provided, wherein the at least one valve element 212 is arranged in these flow paths such that these flow paths (see flow conduits at the top of Fig. 9) are opened to a different extent in the at least two switching positions (see col. 8, lines 55-67); Re claim 20, wherein the two flow paths are situated at the suction side of the impeller 200 (the impeller motor is reversible, thus, the flow paths are at the suction side for one direction of rotation). 

Allowable Subject Matter
Claims 15-16 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claim 18 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Peter J Bertheaud whose telephone number is (571)272-3476. The examiner can normally be reached 9am - 5pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on 5712727118. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

PJB
/PETER J BERTHEAUD/Primary Examiner, Art Unit 3746